                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION

LUCIOUS WEATHERSPOON                               §

v.                                                 §     CIVIL ACTION NO. 6:17cv346
DIRECTOR, TDCJ-CID                                 §


             MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE
                       AND ENTERING FINAL JUDGMENT

        The Petitioner Lucious Weatherspoon, proceeding pro se, filed this application for the writ
of habeas corpus under 28 U.S.C. §2254 complaining of the legality of prison disciplinary action

taken against him during his confinement in the Texas Department of Criminal Justice, Correctional

Institutions Division. This Court referred the case to United States Magistrate Judge K. Nicole
Mitchell pursuant to 28 U.S.C. §636(b)(1) and (3) and the Amended Order for the Adoption of Local

Rules for the Assignment of Duties to United States Magistrate Judges.
        Weatherspoon complained of disciplinary convictions for the offenses of possession of

contraband and disruption of operations. As punishment, he received 45 days of cell and

commissary restrictions, a reduction in classification status from State Approved Trusty III to Line
Class I, and a demotion from minimum to medium custody. He did not lose any good time.

        After review of the pleadings, the Magistrate Judge issued a Report recommending that the
petition be dismissed because Weatherspoon failed to show that the punishments imposed upon him

as a result of the disciplinary case at issue implicated any constitutionally protected liberty interests.

See Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995); Malchi v. Thaler,
211 F.3d 953, 959 (5th Cir. 2000).




                                                    1
        Weatherspoon received a copy of the Report but filed no objections thereto; accordingly, he

is barred from de novo review by the District Judge of those findings, conclusions, and
recommendations and, except upon grounds of plain error, from appellate review of the unobjected-

to proposed factual findings and legal conclusions accepted and adopted by the district court.
Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge. Upon

such review, the Court has determined that the Report of the Magistrate Judge is correct. See
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is
“clearly erroneous, abuse of discretion and contrary to law.”) It is accordingly

        ORDERED that the Report of the Magistrate Judge (docket no. 8) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED that the above-styled application for the writ of habeas corpus is DISMISSED

WITH PREJUDICE. It is further

        ORDERED that the Petitioner Lucious Weatherspoon is DENIED a certificate of

appealability sua sponte. Finally, it is
        ORDERED that any and all motions which may be pending in this civil action are hereby
DENIED.


         So ORDERED and SIGNED February 2, 2019.




                                                     ____________________________
                                                      Ron Clark, Senior District Judge




                                                 2
